*359On Rehearing.
Taliaferro, J.
We find on reviewing this case that our decree was rendered upon insufficient evidence and should be reversed. It is therefore ordered that the former decree rendered be avoided and set aside, and it is now ordered that the judgment of the district court be affirmed, with the proviso and understanding, that the 'injunction rendered perpetual by that judgment be treated and considered as resting alone upon the state of facts existing at the trial of the cause in the court a qua, and without prejudice to the city to set up a claim to the quiet and undisturbed possession of the place in controversy under any ordinance revoking the permit granted to Kendig & Co. The appellees paying costs of this appeal.